DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3, shown in Figs. 17A-24B in the reply filed on 03/31/2021 is acknowledged. Claims 15, 17, 19, 21, 22 and 26 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramlet et al. (U.S. 6,447,546 B1) as cited in the IDS filed 9/17/2019.
Concerning claim 15, Bramlet et al. disclose a method of implanting an intervertebral implant (see Fig. 1, element 10) within an intervertebral space between endplates of adjacent vertebra, comprising: implanting an intervertebral implant between an upper adjacent vertebra and a lower 
[AltContent: connector][AltContent: textbox (2nd End of 1st Anchor Channel)][AltContent: connector][AltContent: textbox (1st End of 1st Anchor Channel)][AltContent: connector][AltContent: textbox (1st Anchor Channel)][AltContent: arrow][AltContent: textbox (1st Channel)]
    PNG
    media_image1.png
    344
    482
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (Inferior Surface)][AltContent: connector][AltContent: textbox (Superior Surface)]
    PNG
    media_image2.png
    677
    616
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: textbox (1st End of 1st Guide Member)]
    PNG
    media_image3.png
    797
    590
    media_image3.png
    Greyscale



Concerning claim 26, further comprising coupling an insertion instrument (see col. 3, lines 40-45) to an opening in the anterior end of the body.

Allowable Subject Matter
Claims 17, 19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773